Case: 12-20462       Document: 00512419763         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-20462
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MANUEL ROJAS-LUVIANO, also known as Manuel Luviano Rojas, also known
as Manuel Rojas Luviano, also known as Manuel Luviano-Rojas, also known as
Manuel Rojas,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-79-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Manuel Rojas-Luviano has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Rojas-Luviano has not filed a response and has been removed from the United
States. We have reviewed counsel’s brief and the relevant portions of the record


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20462    Document: 00512419763    Page: 2   Date Filed: 10/25/2013

                                No. 12-20462

reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED in part as frivolous, see 5TH CIR.
R. 42.2, and in part as moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 382-83 (5th Cir. 2007).




                                      2